Cook, ' J.,
delivered the opinion, of the conrt.
This is an appeal from an imprisonment for contempt. Appellant filed a hill against his wife, ashing- the chancery conrt to grant him a divorce. ‘The conrt denied the prayer of the bill, and, upon the application of his wife, ordered that he pay his wife alimony in monthly installments of seven dollars and fifty cents. Appellant failed to pay the alimony, and, upon the motion of his wife, a rule was granted by the chancellor, citing appellant to appear and show canse why he should not be punished for contempt. After a full hearing, the chancellor was not convinced that appellant had not willfully, deliberately, and contumaciously ignored the orders of the court, and therefore sentenced him to confinement in jail, unless he paid the alimony as directed.
We find no error in this action of the court. When this appeal reached this court, it was docketed as a state case, and the attorney-general appeared for the state. This is in no sense a criminal proceeding, but is a civil proceeding, and should have been entered ‘on the civil docket.

Affirmed.